      0:20-cv-02695-RMG          Date Filed 02/23/21       Entry Number 87        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Reginald Anthony Hunter,                      )              C/A No. 0:20-2695-RMG-PJG
                                              )
                              Plaintiff,      )
                                              )
       v.                                     )                         ORDER
                                              )
United States Government; Federal Bureau of )
Prisons; FCI Bennettsville; N. Canada; J.     )
Onuoha; J. Berrios; A. Anderson; S. Slone; N. )
Rosario; B. Olive; Coffman,                   )
                                              )
                              Defendants.     )
                                              )

       Plaintiff Reginald Anthony Hunter, a self-represented federal prisoner, filed this action

pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971), 1 alleging a violation of his constitutional rights. This matter is before the court on the

plaintiff’s motion for appointment of counsel. (ECF No. 67.)

       There is no right to appointed counsel in § 1983 cases. Hardwick v. Ault, 517 F.2d 295

(5th Cir. 1975). The court may use its discretion to request counsel to represent an indigent in a

civil action. See 28 U.S.C. § 1915(e)(1); Mallard v. United States Dist. Court for S. Dist. of Iowa,

490 U.S. 296 (1989). However, such discretion “should be allowed only in exceptional cases.”

Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975). Whether exceptional circumstances are

present depends on the type and complexity of the case, and the pro se litigant’s ability to prosecute

it. Whisenant v. Yuam, 739 F.2d 160 (4th Cir. 1984), abrogated on other grounds by Mallard, 490

U.S. 296.




       1
          In Bivens, the United States Supreme Court established a cause of action against federal
officials for the violation of federal constitutional rights. A Bivens claim is analogous to a claim
under 42 U.S.C. § 1983 against state actors.
                                             Page 1 of 2
     0:20-cv-02695-RMG          Date Filed 02/23/21      Entry Number 87        Page 2 of 2




       Upon review of the file, the court has determined that there are no exceptional or unusual

circumstances presented at this time, nor would the plaintiff be denied due process if the court

denied plaintiff’s request for counsel. Id. Based on the pleadings before the court, the plaintiff

writes well and appears capable of addressing the legal issues. Accordingly, the plaintiff’s motion

requesting counsel under 28 U.S.C. § 1915(e)(1) is denied.

       IT IS SO ORDERED.

                                             __________________________________________
February 23, 2021                            Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE




                                           Page 2 of 2
